                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO

Civil Action No.: 1: 19-CV-03034-KLM

LUCKYSHOT LLC, a Colorado limited liability company,

Plaintiff,

v.

RUNNIT CNC SHOP, INC., a Colorado corporation, ANDREW BLOOD, an individual, and
JAMES COLE, an individual

Defendants.


     RUNNIT CNC SHOP, INC. AND ANDREW BLOOD’S MOTION TO DISMISS


        Defendants Runnit CNC Shop, Inc. (“Runnit”) and Andrew Blood (“Mr. Blood”) file

this Motion to Dismiss Plaintiff LuckyShot LLC’s (“LuckyShot”) Complaint and Jury

Demand (the “Complaint”), and state:

                                     BACKGROUND

        This case involves a dispute between LuckyShot and Runnit regarding oil and gas

plungers, which are metal objects used as part of fluid lifting systems to remove water and

other contaminants from productive oil and gas wells. As alleged in the Complaint,

LuckyShot initially hired Runnit to manufacture certain plungers based on designs produced

for LuckyShot’s use by a third-party. See Complaint at ¶13. Later, LuckyShot hired Runnit to

create other plunger designs for LuckyShot’s use. See id. at ¶14. The business relationship

between LuckyShot and Runnit first began to sour when LuckyShot accused Runnit of using
plunger designs LuckyShot claimed to own to acquire customers for itself, which Runnit

denies. See id. at ¶17. That dispute ultimately resulted in LuckyShot filing a complaint

against Runnit in Mesa County District Court in Case No. 18CV30482 (the “State Court

Case”). See Exhibit A, 18CV30482 Amended Complaint and Jury Demand (the “State Court

Complaint”). In the State Court Case, LuckyShot asserts a variety of claims against Runnit,

including claims for misappropriation of trade secrets, intentional interference with

prospective contractual relationships, civil conspiracy, and injunctive relief. See id. The State

Court Case is currently pending, and is set for a seven-day jury trial beginning on July 6,

2020.

        In this case, LuckyShot asserts the same, as well as more specific misappropriation-

based claims against Runnit, Mr. Blood, and James Cole (“Mr. Cole”) related to the alleged

alteration and disclosure of plunger designs to Well Master Corporation (“Well Master”).1

The facts surrounding LuckyShot’s claims regarding Well Master are also already at issue in

U.S. District Court Case No. 19-cv-01617-CMA-STV, in which Well Master is suing

LuckyShot for patent infringement (the “Well Master Case”). See Exhibit B, Well Master’s

Complaint and Jury Demand. Notably, LuckyShot already brought claims similar to those it

raises in this case in the Well Master Case. See Exhibit C, LuckyShot’s Third-Party

Complaint and Jury Demand. However, Runnit and Mr. Blood argued that LuckyShot’s

1
 While the Complaint alleges that both altered and unaltered plunger designs were sent to Well
Master, it appears that the misappropriation claim specifically relates to the purportedly altered
designs. See Complaint ¶ 46 (“…it was the willful and wanton intention of Runnit, Mr. Blood,
and Mr. Cole, in altering and misrepresenting LukcyShot’s plunger designs, which they were
under an agreement to keep confidential, to drive away LuckyShot’s customers and put
LuckyShot out of business.”).
                                                2
claims against them in the Well Master Case were insufficient as framed, and LuckyShot

voluntarily withdrew its Third-Party Complaint prior to bringing this Lawsuit. See Exhibit D,

LuckyShot’s Notice of Dismissal Without Prejudice of Third Party Claims Pursuant to Fed.

R. Civ. P. 41(c).

       In the present case, LuckyShot brings a federal misappropriation of trade secrets

claim and related tortious interference and conspiracy claims against each defendant, and

requests injunctive and monetary relief. For the reasons discussed in this Motion, those

claims against Runnit and Mr. Blood should be dismissed because LuckyShot has failed to

state a claim upon which relief can be granted and because compelling reasons exist for this

Court to decline supplemental jurisdiction over LuckyShot’s state law claims.

                                        ARGUMENT

A.     The Court should dismiss the Complaint against Runnit in its entirety.

       1. The Complaint fails to state a claim for misappropriation of trade secrets
          against Runnit.

           a. Legal standards.

       When determining motions to dismiss under Fed. R. Civ. P. 12(b)(6), courts evaluate

the sufficiency of the plaintiff’s complaint and accept as true all of the well-pled factual

allegations. See Kenny v. Helix TCS, Inc., 939 F.3d 1106, 1109 (10th Cir. 2019); Morse v.

Regents of University of Colorado, 154 F.3d 1124, 1126-27 (10th Cir. 1998). Courts then

determine if the complaint provides enough factual allegations to state a claim that is

plausible on its face. Kenny, 939 F.3d at 1109 (citing Hogan v. Winder, 962 F.3d 1096, 1104

(10th Cir. 2014). “A claim has facial plausibility when the plaintiff pleads factual content that

                                               3
allows the court to draw the reasonable inference that defendant is liable for the misconduct

alleged.” Id. (quoiting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). However, legal

conclusions and factual allegations which are bare assertions or merely conclusory are not

entitled to an assumption of truth as part of this analysis. Iqbal, 556 U.S. at 678.


       With respect to federal misappropriation of trade secret claims under 18 U.S.C.

§1836, plaintiffs must allege the existence of a trade secret, misappropriation of that trade

secret, and that that trade secret implicates interstate or foreign commerce. See Bellwether

Community Credit Union v. Chipotle Mexican Grill, Inc., 353 F.Supp.3d 1070, 1086

(D.Colo. 2018).


       Under 18 U.S.C. §1839, a trade secret is defined to include:

       plans… [and] designs… if – (A) the owner thereof has taken reasonable
       measures to keep such information secret; and (B) the information derives
       independent economic value, actual or potential, from not being generally
       known to, and not being readily ascertainable through proper means by,
       another person who can obtain economic value from the disclosure or use of
       the information.

18 U.S.C. §1839(3)(emphasis added). Importantly, reverse engineering is considered proper

under the Act. See id. at §1839(6). Finally, as pertinent here, “misappropriation” of any such

trade secret means:

       disclosure or use of a trade secret of another without express or implied
       consent by a person who … (ii) at the time of disclosure or use knew or had
       reason to know that the knowledge of the trade secret was …(II) acquired
       under circumstances giving rise to a duty to maintain the secrecy of the trade
       secret or limit the use of the trade secret…

Id. at §1839(5).


                                                4
              b. The allegations in the Complaint do not plausibly support a finding that
                 the plunger designs are trade secrets.

       LuckyShot’s claim for misappropriation of trade secrets under 18 U.S.C. §1836

should be dismissed because, even if each of LuckyShot’s factual allegations were true,

LuckyShot fails to make allegations qualifying the plunger designs as trade secrets as that

term is defined by 18 U.S.C. §1839(3). More particularly, §1839(3)(B) requires that the

secret information “derives independent economic value…from not being generally known

to, and not being readily ascertainable through proper means” by others. LuckyShot makes

no allegations that the plunger designs contain secret information that is not readily

ascertainable. See Complaint, generally.


       At most, LuckyShot alleges that some of the plunger designs were based off of

specifications LuckyShot provided. See Complaint ¶9. However, LuckyShot does not allege

that the “specifications” (i.e., design dimensions) are not generally know or readily

ascertainable. Indeed, even if LuckyShot amended its Complaint to add such an allegation, it

would be facially implausible since it is common knowledge that an object’s physical

dimensions and other physical characteristics can be easily observed, measured, and

recreated. This type of reverse engineering is even contemplated by the Act, and is not

considered wrongful. See 18 U.S.C. 1839(6). In short, the plunger designs at issue are simply

not secret.


       Therefore, even if LuckyShot took reasonable measures to protect the plunger designs

as alleged, that is irrelevant since those designs did not constitute valuable secrets in the first

                                                5
place. As such, LuckyShot has failed to state a claim for federal misappropriation of trade

secrets against Runnit, and that claim should be dismissed. Fed. R. Civ. P. 12(b)(6).


       2. The Complaint fails to state a claim for conspiracy against Runnit.

       Additionally, LuckyShot appears to allege that the Defendants conspired to

misappropriate LuckyShot’s trade secrets in violation of 18 U.S.C. §1836. See Complaint

¶57. To the extent that is the case, the claim should be dismissed because there is no private

right of action for conspiracy to misappropriate a trade secret under 18 U.S.C. §1836. See

Steves and Sons, Inc. v. JELD-WEN, Inc., 271 F.Supp.3d 835, 842 (E.D.Va. 2017); Fed. R.

Civ. P. 12(b)(6). While conspiracy to misappropriate a trade secret is a federal crime under

18 U.S.C. §1832(a)(5), “[n]owhere in Section 1832(a) does the statutory text mention a

private right of action to redress violations of its prohibitory terms,” and “Congress restricted

private rights of action to the seizure order process specified in…section 1836(b)(2).” Id. at

842-43. Accordingly, a private party cannot bring a federal claim for conspiracy to

misappropriate trade secrets, and LuckyShot’s conspiracy claim must be dismissed.


       3. The Court should decline to exercise supplemental jurisdiction over
          LuckyShot’s state law claims against Runnit.

           a. Legal standards.

       Motions to dismiss under Fed. R. Civ. P. 12(b)(1) “only require[] the court to

determine whether it has authority to adjudicate the mater.” Kenny, 939 F.3d at 1108. Here,

while the Court may have authority to adjudicate LuckyShot’s state law claims, it should

decline to do so.


                                               6
       Pursuant to 28 U.S.C. §1367, this court may exercise supplemental jurisdiction over

claims involving the same case and controversy as a federal question, but may decline to

exercise supplemental jurisdiction when, among other things, it has “dismissed all claims

over which it has original jurisdiction,” and when “in exceptional circumstances, there are

other compelling reasons for declining jurisdiction.” 28 U.S.C. §1367(a), (c)(3),(4); see also

Nielander v. board of County Com’rs of County of Republic, Kan., 582 F.3d 1155, 1172 (10th

Cir. 2009).


       Courts have consistently recognized that supplemental jurisdiction is not a right, but

rather a matter of judicial discretion. See, e.g., Sudduth v. Citimortgage, Inc., 79 F.Supp.3d

1193, 1200 (D.Colo. 2015). Similarly, courts have discretion to control their dockets by

dismissing duplicative cases in the interests of preserving judicial resources and supporting

the efficient and comprehensive resolution of cases. See Katz v. Gerardi, 655 F.3d 1212,

1217 (10th Cir. 2017). “Even when a ‘common nucleus of operative facts’ exists, federal

jurisdiction is not mandatory over pendent claims or parties.” Estate of Harshman v. Jackson

Hole Mountain Resort Corp., 379 F.3d 1161, 1165 (10th Cir. 2004). In determining whether

to exercise supplemental jurisdiction when there are pendent state-law claims, courts should

consider factors such as judicial economy, convenience, fairness, and comity. See Mine

Workers v. Gibbs, 383 U.S. 715, 726 (1966); Greenway Nutrients, Inc. v. Blackburn, 33

F.Supp.3d 1224, 1263 (D.Colo. 2014).




                                              7
           b. The Court should decline to exercise supplemental jurisdiction since
              LuckyShot failed to state a claim against Runnit under 18 U.S.C. §1836.

       As discussed above, LuckyShot failed to state a misappropriation of trade secrets

claim against Runnit under 18 U.S.C. §1836 that is plausible on its face, and the Court

should dismiss that claim. Because that claim involves the only federal question in the

Complaint, it is the only claimed source of original federal jurisdiction. See Complaint ¶5; 28

U.S.C. §1331. If the Court dismisses that claim against Runnit, it should also dismiss the

remaining state law claim for tortious interference (and, to the extent it can be considered a

state-law claim, LuckyShot’s civil conspiracy claim as well) pursuant to 28 U.S.C.

§1367(c)(3)(providing that a federal district court may decline to exercise supplemental

jurisdiction when it has dismissed all claims over which it had original jurisdiction); see also

Sudduth, 79 F.Supp.3d at 1200.


           c. The Court should decline to exercise supplemental jurisdiction because it
              would be more efficient to litigate the state law claims in the pending State
              Court Case.

       Furthermore, both the State Court Case and the current case involve the same factual

background, and stem from the failed business relationship between LuckyShot and Runnit.

In both cases, LuckyShot alleges that it gave Runnit certain plunger designs and asked

Runnit to create other plunger designs for its use. See Complaint ¶¶13-14; Ex. A ¶¶17-18. In

both cases, LuckyShot further alleges that Runnit used those plunger designs without

LuckyShot’s permission in an effort to harm LuckyShot’s business. See Complaint ¶¶56-60;

Ex. A ¶¶41-47. While the two cases differ slightly in that the State Court Complaint

generally alleges that Runnit used the plunger designs to garner business from LuckyShot’s
                                               8
potential customers, whereas the present Complaint alleges that Runnit used the plunger

designs to prevent a specific contract from forming, many of the same factual questions will

be at issue in both cases. See id. For example, both cases will necessarily involve an

evaluation of whether the plunger designs were trade secrets, whether LuckyShot owned

them, whether the defendants wrongfully used or disclosed them to various third parties, and

whether the defendants interfered with LuckyShot’s prospective contractual relations. It is

neither efficient, fair, nor convenient to try these same issues multiple times in different

courts, and Runnit should not be required to do so. See Greenway, 33 F.Supp.3d at 1263.


B.     The Court should dismiss the Complaint against Mr. Blood in its entirety.

       1. The Complaint fails to state a claim for misappropriation of trade secrets
          against Mr. Blood.

       As with LuckyShot’s misappropriation of trade secrets claim against Runnit, its

misappropriation claim against Mr. Blood is likewise fatally flawed in that the Complaint

does not, and cannot, make the requisite allegations to plausibly qualify the plunger designs

as trade secrets. For that reason alone, the misappropriation claim against Mr. Blood should

similarly be dismissed. Fed. R. Civ. P. 12(b)(6).


       Moreover, LuckyShot’s misappropriation of trade secret claim against Mr. Blood

should be dismissed because, even assuming that the plunger designs identified in the

Complaint are trade secrets in interstate commerce and that those trade secrets were owned

by LuckyShot (facts which Runnit does not necessarily concede), the Complaint is devoid of




                                               9
factual allegations implicating Mr. Blood in their misappropriation in any more than a

conclusory manner.


       The Complaint, and the Affidavit of Kenton Teske attached thereto (the “Affidavit”),

go into great detail about how Mr. Cole directed Mr. Teske to make specific changes to the

plunger designs. See Complaint at ¶¶20-24; See Affidavit at ¶¶2, 4-8. Those changes were

allegedly made by Mr. Teske and other Runnit employees, but not by Mr. Blood. See

Complaint at ¶¶20-28. Additionally, the Complaint and Affidavit purport that the plunger

designs were mailed to Well Master with a return address belonging to Mr. Cole. See id. at

¶44.


       Tellingly, however, the extent of Mr. Blood’s alleged involvement with this purported

misappropriation was “pushing” Runnit to make and sell plungers and hiring an employee to

perform plunger design work. See id. at ¶¶19, 28. These bare assertions stand in stark

contrast to the detailed allegations regarding Mr. Cole’s conduct, and do not describe in any

detail how Mr. Blood himself used, disclosed, or had any involvement with LuckyShot’s

plunger designs whatsoever. Accordingly, the bare assertions about Mr. Blood are not

entitled to a presumption of truth. See Iqbal, 556 U.S. at 678.


       Even if they were entitled to a presumption of truth, however, they still would not

support a misappropriation claim that is plausible on its face, since Mr. Blood is not alleged

to have actually used or disclosed the plunger designs. Rather, Runnit, through its employee

Mr. Teske, is alleged to have altered certain designs, and Mr. Cole is alleged to have sent

                                              10
those and other designs to Well Master. See id. at ¶¶20-24, 44. Again, these allegations do

not directly implicate Mr. Blood. Therefore, the Complaint does not state a misappropriation

claim against Mr. Blood that is plausible on its face, and that claim should be dismissed. Fed.

R. Civ. P. 12(b)(6).


       2. The Complaint fails to state a claim for conspiracy against Mr. Blood.

       As discussed above, there is no cognizable claim under federal law for conspiracy to

misappropriate trade secrets. Steves, 271 F.Supp.3d at 842. Therefore, for the same reasons

that apply to LuckyShot’s conspiracy claim against Runnit, that claim against Mr. Blood

must also be dismissed. Fed. R. Civ. P. 12(b)(6).


       3. The Court should decline to exercise supplemental jurisdiction over
          LuckyShot’s state law claims against Mr. Blood.

       Because LuckyShot’s misappropriation of trade secrets claim, which is the only claim

providing original federal jurisdiction over Mr. Blood, is not plausible on its face, the Court

should decline to exercise supplemental jurisdiction over LuckyShot’s remaining state law

claims against him as well. 28 U.S.C. §1367(c)(3).


       WHEREFORE, Runnit and Mr. Blood request that the Court dismiss LuckyShot’s

Complaint against them, in its entirety and with prejudice, each party to bear its own costs

and attorneys’ fees.




                                              11
DATED this 27th day of November, 2019.

                                     HOSKIN FARINA & KAMPF
                                     Professional Corporation

                                          s/ Karoline M. Henning
                                     By
                                          Andrew H. Teske, Reg. #36974
                                          David M. Scanga, Reg. #13546
                                          Karoline M. Henning, Reg. #49061
                                          Hoskin Farina & Kampf, P.C.
                                          200 Grand Ave., Suite 400
                                          P.O. Box 40
                                          Grand Junction, Colorado 81502
                                          Telephone: (970) 986-3400
                                          FAX: (970) 986-3401
                                          Email: ateske@hfak.com;
                                                dscanga@hfak.com;
                                                khenning@hfak.com
                                          Attorneys for Runnit CNC Shop, Inc.
                                          and Andrew Blood




                                    12
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 27th day of November, 2019, service of the
foregoing RUNNIT CNC SHOP, INC. AND ANDREW BLOOD’S MOTION TO DISMISS
 was made and addressed as follows:


Benjamin M. Wegener                                        Via Federal Express
Lorne G. Hiller                                            Via U.S. Mail
Wegener, Scarborough, Younge &                             Via Hand Delivery
Hockensmith, LLP                                           Via Facsimile
743 Horizon Court, Suite 200                       x       Via E-filing
Grand Junction, Colorado 81506

James Cole                                                 Via Federal Express
P.O. Box 191                                       x       Via U.S. Mail
Palisade, Colorado 81526                                   Via Hand Delivery
                                                           Via Facsimile
                                                           Via E-filing



                                           s/ Penny Landeis

                                           Penny Landeis




                                              13
